[Cite as Bunting v. Bailey, 2020-Ohio-3124.]


                                       COURT OF APPEALS
                                      STARK COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


 PAUL EDWARD BUNTING                           JUDGES:
                                               Hon. William B. Hoffman, P.J.
         Plaintiff-Appellant                   Hon. John W. Wise, J.
                                               Hon. Patricia A. Delaney, J.
 -vs-
                                               Case No. 2020CA00005
 ROBIN BAILEY c/o VOAGO,
 CASE MGR. AID

        Defendant-Appellee                     O P I N IO N




 CHARACTER OF PROCEEDINGS:                     Appeal from the Stark County Court of
                                               Common Pleas, Case No. 2019CV01496


 JUDGMENT:                                     Affirmed

 DATE OF JUDGMENT ENTRY:                       May 27, 2020


 APPEARANCES:


 For Plaintiff-Appellant                       For Defendant-Appellee

 PAUL EDWARD BUNTING                           FRANK H. SCIALDONE
 4520 Lincoln Street, East, Lot No. 3          Mazanec, Raskin & Ryder Co., LPA
 East Canton, Ohio 44730-0433                  Cleveland Office
                                               100 Franklin’s Row, 34305 Solon Road
                                               Cleveland, Ohio 44139
Stark County, Case No. 2020CA00005                                                                           2


Hoffman, P.J.
        {¶1}     Plaintiff-appellant Paul Edward Bunting appeals the December 9, 2019

Judgment Entry entered by the Stark County Common Pleas Court granting defendant-

appellee Robin Bailey’s motion for judgment on the pleadings.

                    STATEMENT OF THE CASE AND FACTUAL ALLEGATIONS1

        {¶2}     Appellant filed a complaint for monetary damages against Appellee on July

23, 2019. The underlying claim involved Appellee’s alleged refusal to allow Appellant to

personally attend a civil pretrial hearing for a case Appellant had filed in the Tuscarawas

County Common Pleas Court.

        {¶3}     At the time of that pretrial, Appellee was Appellant’s case manager aid at

Volunteers of America of Greater Ohio, where Appellant was completing a post-

incarceration, supervised re-entry program. Appellant asserted Appellee’s refusal to

allow him to attend the pre-trial violated the program’s Resident Handbook and his

constitutional rights and resulted in his Tuscarawas County case being dismissed for

failure to prosecute.

        {¶4}     Appellee filed a motion for judgment on the pleadings on October 10, 2019.

Appellant filed a brief in opposition on November 13, 2019. The trial court granted

Appellee’s motion on December 9, 2019. It is from that entry Appellant prosecutes this

appeal, assigning as error:



                 THE JUDGMENT ENTRY GRANTING DEFENDANT’S MOTION

        FOR JUDGMENT ON THE PLEADINGS BY JUDGE KRISTEN G.


1A full rendition of the factual allegations in Appellant’s complaint is unnecessary for our resolution of this
appeal.
Stark County, Case No. 2020CA00005                                                                           3


        FARMER, CIVIL COURT OF COMMON PLEAS, STARK COUNTY, OHIO,

        CASE NO. 2019 CV 01496, FILED DECEMBER 9, 2019, IS NOT A FINAL

        APPEALABLE ORDER PURSUANT TO THE R.C. §2505.02, ET AL.



                                                    ANALYSIS

        {¶5}    Appellant maintains the trial court’s December 9, 2019 Judgment Entry was

not a final appealable order because it did not include Civ.R. 54(B) language there was

“no just reason for delay” when dismissing his multi-claim complaint against Appellee.2

        {¶6}    In its judgment entry, the trial court found Appellant’s claims failed as a

matter of law to set forth facts that would entitle him to relief. The trial court sustained

Appellee’s Civ.R. 12(C) Motion for Judgment on the Pleadings, and “dismisses ALL of

Plaintiff’s claims against Defendant Robin Bailey." (See Dec. 9, 2019 Judgment Entry at

p. 2, emphasis added.)

        {¶7}    Additionally, Appellant argues the trial court erred in failing to issue findings

of fact and conclusions of law in rendering its decision.3 Appellant concludes because

the trial court’s entry was not a final appealable order, this Court should dismiss his appeal

for want of a final appealable order and remand the case to the trial court for further

proceedings with instructions to issue findings of fact and conclusions of law.

        {¶8}    Contrary to Appellant’s contention, we find the trial court’s December 9,

2019 Judgment Entry was a final appealable order pursuant to R.C. 2505.02, therefore,

did not require Civ.R. 54(B) language. We also find, pursuant to Civ.R. 52, “Findings of



2 Appellant does not challenge the substantive basis of the trial court’s decision but rather only asserts
procedural error.
3 This argument was not separately assigned as error as required by App.R. 16(A).
Stark County, Case No. 2020CA00005                                                        4


fact and conclusions of law… are unnecessary upon all other motions including those

pursuant to Civ.R. 12”; therefore, the trial court did not err in granting Appellee’s Civ.R.

12(C) motion without issuing findings of fact or conclusions of law.

       {¶9}   Appellant’s sole assignment of error is overruled.

       {¶10} The judgment of the trial court is affirmed.



By: Hoffman, P.J.
Wise, John, J. and
Delaney, J. concur